— Yesawich, Jr., J.
Appeal from a judgment of the Supreme Court in favor of plaintiff, entered April 11, 1984 in Otsego County, upon a decision of the court at Trial Term (Harlem, J.), without a jury.
When this appeal was originally before this court, we reversed the judgment and dismissed the complaint (111 AD2d 434). That decision has since been reversed by the Court of Appeals and the matter has been remitted to us for the purpose of exercising our discretion with respect to an amendment of the complaint and to determine if the trial court’s decision in plaintiff’s favor on a cause of action based on Debtor and Creditor Law § 275 is against the weight of the evidence (67 NY2d 737).
*766Amendment of the complaint, conforming it to the proof so as to assert a cause of action pursuant to Debtor and Creditor Law § 275, is hereby granted (see, Noce v Kaufman, 2 NY2d 347, 352). Review of the record discloses ample evidence to sustain the trial court’s decision on that cause of action.
Judgment affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.